ITEMID: 001-60757
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF L.B. v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Violation of Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1948 and lives in Florence.
9. Mr and Mrs B. were the owners of an apartment in Florence, which they had let to M.C.B.
10. In a registered letter of 21 February 1987, they informed the tenant that they intended to terminate the lease on expiry of the term on 31 December 1987 and asked her to vacate the premises by that date.
11. In a writ served on the tenant on 24 April 1987, they reiterated their intention to terminate the lease and summoned the tenant to appear before the Florence Magistrate.
12. By a decision of 11 June 1987, which was made enforceable on 23 June 1987, the Florence Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 31 December 1988.
13. On 6 August 1987, the applicant became the owner of the apartment.
14. On 11 January 1989, the applicant served notice on the tenant requiring her to vacate the premises.
15. On 9 May 1989, the applicant made a statutory declaration that she urgently required the premises as accommodation for herself.
16. On 18 May 1989, she served notice on the tenant informing her that the order for possession would be enforced by a bailiff on 11 July 1989.
17. Between 11 July 1989 and 21 May 1998, the bailiff made twenty attempts to recover possession. Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
18. On 3 July 1998, the tenant vacated the premises and the applicant recovered possession of the flat.
19. The relevant domestic law is described in the Court’s judgment in the case of Immobiliare Saffi v. Italy [GC], no. 22774/93, §§ 18-35, ECHR 1999-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
